Citation Nr: 1538596	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  11-28 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD) from February 7, 2011 to June 2, 2014 and in excess of 70 percent from that date.

4.  Entitlement to a total disability rating for compensation purposes based upon individual unemployability due to service-connected disabilities (TDIU) prior to February 7, 2011.  


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1965 to February 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from August 2008, July 2010, and June and November 2011 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  In June 2011, the RO increased the Veteran's rating for PTSD to 50 percent effective from February 7, 2011, the date of a VA treatment report.  In March 2014, the Board denied a rating greater than 30 percent for PTSD prior to February 7, 2011, reopened the claim for service connection for a low back disability, and remanded matters to the RO for further development.  In March 2015, the RO increased the rating for PTSD from 50 to 70 percent, effective from June 2, 2014, the date of a VA examination report.

The Veteran presented testimony at an RO hearing in March 2012 and at a Board videoconference hearing in July 2013.  The Veterans Law Judge who conducted the July 2013 Board hearing has retired, and the Veteran was provided an opportunity to have a new Board hearing, but he declined in July 2015.  

The issue of entitlement to a TDIU prior to February 7, 2011 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's current lumbar spine degenerative disc disease and arthritis was not manifest in service and is unrelated to service, and lumbar spine arthritis was not manifest to a degree of 10 percent within 1 year of separation.  

2.  The Veteran's current cervical spine degenerative disc disease and arthritis was not manifest in service and is unrelated to service, and cervical spine arthritis was not manifest to a degree of 10 percent within 1 year of separation.  

3.  From February 7, 2011 to June 2, 2014, the Veteran's PTSD did not produce occupational and social impairment, with deficiencies in most areas.  

4.  From June 2, 2014, the Veteran's PTSD has not produced total occupational and social impairment.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2.  The criteria for service connection for a neck disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

3.  The criteria for a disability rating in excess of 50 percent for PTSD from February 7, 2011 to June 2, 2014 or in excess of 70 percent for it from June 2, 2014 are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Adequate notice was provided in January 2010 and February 2011 letters.  Service connection was granted for PTSD in July 2010, with the appeal continuing for higher ratings based on that grant.  The grant of service connection for PTSD rendered moot the necessity for downstream notice concerning it.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA has obtained service treatment records and assisted the Veteran in obtaining evidence.  The Veteran testified in July 2013 that as far as he knew, VA had all relevant records.  VA has also obtained VA medical opinions or examinations in January 2010, March 2011, and June 2014; and afforded the Veteran the opportunity to give testimony before the Board.  The examinations are collectively adequate as they show consideration of the claims record and the Veteran's contentions, and render medical opinions in light of the evidence.  They also provide sufficient information to fairly adjudicate the merits of the PTSD ratings on appeal.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims record; and the Veteran has not contended otherwise.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claims at this time.  

Service connection for low back and neck disability 
 
Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet.App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Service connection may be awarded on a presumptive basis for certain chronic diseases listed in 38 C.F.R. § 3.309(a) that manifest to a degree of 10 percent within 1 year of service separation or during service and then again at a later date.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed.Cir.2013).  Arthritis is listed as a chronic disease.  Evidence of continuity of symptomatology may be sufficient to invoke this presumption if a claimant demonstrates (1) that a condition was "noted" during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet.App. 488, 496-97(1997)); see 38 C.F.R. § 3.303(b).

Service personnel records show that the Veteran had service in Vietnam.  Service treatment records show no pertinent neck complaints, findings, or diagnoses.  In November 1967, the Veteran had treatment for a sore back.  A second degree burn over the lumbar area was found.  About a month later, in December 1967, the Veteran was seen for low back pain and assessed with muscle strain.  On service discharge examination in February 1969, the Veteran's examination was normal in pertinent part, including for his spine and musculoskeletal system.  

The Veteran filed a claim for education benefits shortly after service and then filed for service connection for low back disability in July 2006, without claiming neck disability.  In July 2006, in responding to a request for information concerning back treatment since service, he mentioned only the February 1969 service discharge examination report.  

A June 2006 letter from T.H. Simmons, M.D. states that the Veteran's diagnosis was herniated disc with extrusion, L4-L5, and multilevel bulging discs.  The Veteran was unable to bend, stoop, or carry objects because of his back.  

On VA evaluation in July 2009, it was noted that the Veteran was there as a new patient to get established.   He reported a long history of neck and low back pain and stated that it was service-connected due to injury in Vietnam.  He had had injections done for back problems in the past.  The assessment was chronic neck and back pain by history.  Physical therapy was prescribed.  VA evaluation reports from August 2009 note that the Veteran complained of stiffness in his neck and low back pain.  He reported that the duration had been since lifting 2x8's in service in Vietnam in 1967.  

VA examination in January 2010 revealed lumbar spine degenerative disc disease and osteoarthritis, and degenerative spurring with osteophytes in the cervical spine.  

On VA evaluation in February 2011, the Veteran reported injuring his back and neck when picking up 2x8's in Vietnam, by backing into another stack of wood.  Currently, he reportedly had been unable to work in any capacity for 2 years.  

A June 2011 VA medical record states that the Veteran reported having neck pain which started in Vietnam, and low back pain which started in Vietnam while he was working in a warehouse.  He backed into lumber while lifting.  The assessments were neck pain which started in Vietnam and continued today; and low back pain which started in Vietnam while working in a warehouse and which had had surgical repair.  

During the Veteran's March 2012 RO hearing, he indicated that fear of not getting jobs in the trucking industry played a role in him not getting back treatment.  He has had a little knot on the back of his neck since before he left Vietnam.  He had jumped into a foxhole and someone told him he pulled a muscle.  That muscle had been pulling ever since.  

During the Veteran's July 2013 Board hearing, he testified that during service while lifting 2x8's, he fell, and his back has been messed up ever since then.  There had been a knot on his neck for as long as he could remember.  During service in Vietnam, he got into foxholes any way he could when they were lobbing mortars on them.  He knew that when he injured his neck, it was hurting, and he just thought that it was a sprained muscle in his neck and it's been there.  His back got progressively worse over the years.  He had never been treated for his neck.  

On VA examination in July 2014, the examiner indicated that the Veteran has degenerative joint disease of his cervical spine, which the Veteran had alleged had its onset in 1968 and was due to repetitive neck use and jumping in fox holes.  The examiner indicated that the Veteran has degenerative disc disease of his lumbar spine, status post fusion with intervertebral disc syndrome right sciatic nerve, which the Veteran had alleged had its onset in 1967 in a warehouse while loading lumber.  The examiner noted that medical evidence was available for review and that service treatment records and evidence brought to the examination by the Veteran were reviewed.  The examiner found that the claimed conditions were less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The rationale was that available records were insufficient to show ongoing lumbar or cervical spine pathology in service.  

Based on the evidence, the Board concludes that service connection is not warranted for the Veteran's current low back disability.  The preponderance of the evidence indicates that it was not manifest in or related to service and was not manifest to a degree of 10 percent within 1 year of separation.  While muscle strain was shown in service, lumbar spine disc disease and arthritis were not, and the Veteran was normal on service discharge examination in February 1969.  The Veteran's current lumbar spine degenerative disc disease and arthritis disability is first shown many years after service.  Furthermore, the VA examiner in July 2014 found that the Veteran's lumbar spine degenerative disc disease was less likely than not related to service, as available records were insufficient to show ongoing lumbar spine pathology in service; and no evidence shows that the Veteran's current lumbar spine arthritis was manifest to a degree of 10 percent within 1 year of service separation.  

Also based on the evidence, the Board concludes that service connection is not warranted for the Veteran's current cervical spine degenerative disc disease and arthritis disability, as it was not manifest in or related to service and was not manifest to a degree of 10 percent within 1 year of separation.  There are no service treatment records showing complaints, disease, injury, or diagnoses related to the cervical spine in service, and the Veteran's cervical spine was normal on service discharge examination in February 1969.  The preponderance of the evidence indicates that the Veteran's current cervical spine disorder was first manifest many years after service.  The Veteran did not claim it shortly after service or when he claimed service connection for low back disability in 2006, and no records have been submitted showing any cervical spine problems prior to July 2009.  Furthermore, the VA examiner in July 2014 found that the Veteran's cervical spine degenerative joint disease was less likely than not related to service, as available records were insufficient to show ongoing cervical spine pathology in service (in fact, none was shown in service); and no evidence shows that the Veteran's current cervical spine arthritis was manifest to a degree of 10 percent within 1 year of service separation.  

While the Veteran has opined that his current low back and neck disabilities are related to service, he is not competent to opine on this complex medical matter, as medical expertise is required.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  While the Veteran may be alleging that he has had symptoms continuously since service, this is questionable as there are no medical records for many years after service to support this, and symptoms and the current diagnoses are not the same thing.  What is important in this case is that his current diagnoses were not present in service and have not been related to service.

The report in the June 2011 VA medical record of assessments of neck and low back pain which started in Vietnam are not probative of service connection for the current low back and neck disabilities, as mere transcription of lay history provided by a claimant is not competent medical evidence of a medical nexus.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).

Higher ratings for PTSD from February 7, 2011 and June 2, 2014

The Veteran filed the current claim as a claim for service connection for PTSD, and as a consequence of the grant of service connection for PTSD and ratings being assigned for it, he now appeals for higher ratings than 50 percent for it from February 7, 2011 and 70 percent for it from June 2, 2014. 

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119 (1999), and in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation or an increased rating has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  The Board concludes that the disability has significantly changed and that staged ratings are warranted, from the dates the RO has indicated.

The Veteran's PTSD is rated under 38 C.F.R. § 4.130's General Rating Formula for Mental Disorders, under which a 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a) (2014).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a Veteran's symptoms, but it must also make findings as to how those symptoms impact a Veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112(Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms, a Veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118. 

A February 7, 2011 VA mental health treatment record reports that the Veteran did not trust to take psychotropic medication.  He reported that he had been unable to work in any capacity for 2 years, and that he had formerly driven a truck.  He reported periods of anger outbursts and road rage at times.  He denied mania but indicated that he had chronic depression, trouble falling and staying asleep, and nightmares and night sweats.  He stated that his energy level was low and that he was socially isolated.  He continued to live with a woman in Tulsa, and was estranged from his family and children.  He denied risk of violence to self or others.  On evaluation, he was disheveled in attire and grooming, had fair eye contact, and was partially cooperative and anxious, with an exaggerated affect.  Speech fluency was normal, with increased volume but no pressure.  Psychomotor activity was within normal limits.  The Veteran denied suicidal and homicidal ideation as well as delusions and hallucinations.  He was oriented times 4.  He had poor concentration, good abstraction, good intelligence, and fair comprehension.  Memory recall was fair, recent memory was fair, and remote memory was good.  Insight and judgment were fair.  The evaluator indicated that the Veteran had chronic PTSD that had caused severe social and occupational impairment and that his PTSD had made him unemployable.  His GAF was 55.  

On VA psychiatric examination on March 15, 2011, the Veteran described hypervigilance, irritability, recurrent recollections, and sleep disorder, with mild but constant, continuous, or ongoing symptoms.  He indicated that symptoms affected total daily functioning which resulted in difficulty coping with frustration of the job.  He was mistrustful, and irritable with others.  He reported difficulty falling and staying asleep but no history of violent behavior or suicide attempts.  He had received psychotherapy for his mental condition as often as 2 times over the past year, with fair response.  He had not been hospitalized or had emergency room visits for psychiatric reasons.   His parents were both deceased, but he had 2 siblings with whom he had okay but somewhat distant relationships.  He was currently married and his current relationship was good.  He reported having no children.  He reported difficulty sleeping and being relatively isolative.  He had been employed as a truck driver for 25 years but had not worked for 2 years.  He contended that his unemployment was due primarily to the effects of a mental condition because he could become frustrated in traffic.  At times, he would speed excessively to avoid congestion, or out of frustration.  He was fired due to this allegation regarding his driving practices.  

On mental status examination, orientation was normal, appearance, hygiene, and behavior were appropriate, and he maintained good eye contact during the examination.  Affect and mood showed a disturbance of motivation and mood, affect was constricted, and he described being hypervigilant and irritable.  Communication and speech were normal but the Veteran showed impaired attention and/or focus.  He had difficulty finishing tasks, being easily frustrated and impatient.  He had no panic attacks but there were signs of suspiciousness for those he tended not to trust.  He would not let people stand behind him.  There was no history of delusions or hallucinations, and none were observed.  Obsessive compulsive behavior was absent, thought processes were appropriate, and he was able to understand directions.  He did not have slowness of thought and did not appear to be confused.  Judgment was not impaired and abstract thinking was normal.  Memory was mildly impaired, with forgetting names, directions, recent events, and short term details.  The diagnosis was PTSD and the GAF was 63.  The best description of his current psychiatric impairment was psychiatric symptoms cause occupational and social impairment with reduced reliability and productivity, and this was supported by symptoms enumerated.  He had difficulty establishing and maintaining effective work/school and social relationships because he tended to be isolative and was distrustful.  He was able to maintain effective family role functioning, and had occasional interference with recreational pursuits because he found few leisure interests except for dominoes.  The Veteran did not appear to pose a threat of danger or injury to self or others.  

On VA evaluation in June 2011, the Veteran reported playing dominoes socially and denied any problems falling asleep or staying asleep.  He was living in a single family dwelling with his spouse.  He was oriented to time, place, and person and had good judgment and insight.  In August 2011, he was alert and oriented times 4 and euthymic.  

During the Veteran's March 2012 hearing, he indicated that he would go down to the senior citizens center and play dominoes or something like that, and that he would have some contact with people.  He had been married for 33 years and instead of arguing with his spouse or raising his voice, he would get up and leave.  They slept in the same room.  

During the Veteran's July 2013 hearing, he testified that his PTSD caused anger, irritability, and aggressiveness.  He indicated that he did not search for work at all between the time he filed his claim in August 2009 and February 2011.  He indicated that when his wife was at home, she slept, and he was by himself most of the time.  He liked it like that and she was tolerant of his moods.  She would go in another room to watch TV because the Veteran liked it to be quiet.  He indicated that he felt that his PTSD prevented him from working.   

On VA psychiatric examination on June 2, 2014, the Veteran reported that he had not been driving a truck for the last 10 years.  He denied current suicidal ideation.  The following symptoms applied:  depressed mood, anxiety, sleep impairment, mild memory loss, impaired judgment, disturbances of motivation and mood, difficulty establishing and maintaining effective work and social relationships, difficulty adapting to stress circumstances, including work or a worklike setting, and impaired impulse control.  The examiner indicated that the Veteran did not have any other symptoms of PTSD that were not listed above.  Other symptoms which the examiner did not mark as present included suspiciousness, panic attacks, near continuous panic or depression affecting the ability to function independently, appropriately, and effectively, impairment of short and long term memory such as would cause retention of only highly learned material, while forgetting to complete tasks, memory loss for names of close relatives, own occupation, or own name, speech intermittently illogical, obscure, or irrelevant, difficulty understanding complex commands, gross impairment in thought processes or communication, inability to establish and maintain effective relationships, suicidal ideation, obsessional rituals which interfere with routine activities, spatial disorientation, grossly inappropriate behavior, persistent danger of hurting self or others, neglect of personal appearance and hygiene, intermittent inability to perform activities of daily living, and disorientation to time or place.  The examiner indicated that occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation best summarized the Veteran's level of occupational and social impairment due to mental diagnoses.   

The Board finds that the preponderance of the evidence is against a rating higher than 50 percent for the Veteran's PTSD from February 7, 2011 to June 2, 2014.  Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, were not present.  During that time period, the Veteran was only once noted to be disheveled in attire and grooming, and to have less than good eye contact, and that was on February 7, 2011.  Other times, his grooming, attire, and eye contact were better/more acceptable.  He had no suicidal or homicidal ideation or delusions or hallucinations, and he was oriented instead of disoriented.  

Even though on VA evaluation on February 7, 2011, the evaluator characterized the Veteran's PTSD as having caused him severe social and occupational impairment, and had indicated that his PTSD had made him unemployable, his GAF was 55 at the time of the evaluation, and that is for moderate symptoms.  This conflicts with the characterization of his having severe impairment due to PTSD.  He was living with his spouse at the time and was oriented times 4 and showed good intelligence and fair judgment.  While he was anxious and had an exaggerated affect, he was partially cooperative.  All of this indicates that he had did not have occupational and social impairment, with deficiencies in most areas.  The March 2011 VA examination showed appropriate behavior, communication, and speech, appropriate thought processes, judgment, and abstract thinking, and a GAF of 63, which is for some mild symptoms.  Furthermore, at that time, the examiner indicated that his symptoms were best described as causing occupational and social impairment with reduced reliability and productivity, rather than with deficiencies in most areas, which was one of the other listed options he could have chosen.  Furthermore, the Veteran was married and living with his spouse during this time period, as reflected by the June 2011 VA evaluation report and his March 2012 hearing testimony, and he had a good relationship with his spouse according to the March 2011 VA examination report and as suggested by his March 2012 hearing testimony that he would avoid arguments and raising his voice with her.  He also would go down to socialize at the senior citizen center as reflected in part by his March 2012 hearing testimony.  

The Board also finds that the preponderance of the evidence is against a rating higher than 70 percent for PTSD from June 2, 2014, as the evidence shows that since then, his PTSD does not produce total occupational and social impairment due to psychiatric symptoms.  At the time of the June 2, 2014 VA psychiatric examination, he denied suicidal ideation, and the examiner indicated that he had difficulty establishing and maintaining effective work and social relationships rather than inability to establish and maintain effective relationships.  Also, the examiner did not indicate that the Veteran had near continuous panic or depression affecting the ability to function correctly, significant memory impairment, illogical, obscure, or irrelevant speech, difficulty understanding complex commands, gross impairment in thought processes or communication, obsessional rituals which interfere with routine activities, spatial disorientation, grossly inappropriate behavior, persistent danger of hurting self or others, neglect of personal appearance and hygiene, intermittent inability to perform activities of daily living, and disorientation to time or place.  The examiner also indicated that occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational task best summarized the Veteran's level of occupational and social impairment due to mental diagnoses.  The examiner did not choose the total occupational and social impairment option as best summarizing the Veteran's level of occupational and social impairment due to mental diagnoses.  All of this shows that his PTSD has not produced total occupational and social impairment since June 2, 2014.

Other considerations

The discussion above reflects that the rating criteria reasonably describe and contemplate the severity and symptomatology of the Veteran's service-connected PTSD.  The criteria for rating PTSD do so based on the degree of occupational and social impairment, with listed symptoms being demonstrative examples, but any symptoms can be used to show the degree of occupational and social impairment.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the Veteran has not asserted, and the evidence of record has not suggested, that his PTSD creates such an exceptional circumstance to render the schedular rating criteria inadequate.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

The preponderance of the evidence is against the benefits sought on appeal and there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

Service connection for a low back disability is denied.

Service connection for a neck disability is denied. 

A disability rating in excess of 50 percent for PTSD from February 7, 2011 to June 2, 2014 or in excess of 70 percent from June 2, 2014 is denied.




REMAND

TDIU prior to February 7, 2011 

During the Veteran's July 2013 hearing, he testified he did not search for work at all between the time he filed a claim in August 2009 and February 2011.  A review of the November 2011 rating decision granting TDIU from February 7, 2011 reveals that it was granted based on consideration of impairment not only from PTSD, but also from hearing loss and tinnitus disabilities which are not on appeal.  

A June 2011 VA medical record notes that the Veteran had 3 1/2 years of college education in business administration, and he had many years of experience as a truck driver as reflected by other records mentioned above.  

At the time of a February 11, 2011 VA mental health evaluation, he reported that he had been unable to work in any capacity for 2 years, and that this poor hearing, tinnitus, and concentration and memory problems contributed to difficulty driving.  In the evaluation summary, the examiner indicated that the Veteran's PTSD had made him unemployable.  

Thus, there is some evidence of unemployability due to service-connected disabilities prior to February 11, 2011.  However, the Veteran did not meet the schedular requirements for TDIU prior to February 11, 2011, as his service-connected disabilities prior to that date were:  PTSD, 30 percent; tinnitus, 10 percent; and bilateral hearing loss, noncompensable, for a combined rating of 40 percent.  In light of these circumstances, the Board finds that referral of the case to VA's Undersecretary for Compensation, for extraschedular consideration of a TDIU award prior to February 7, 2011, is necessary.  See Bowling v. Principi, 15 Vet. App. 379 (2002). 

Accordingly, the case is REMANDED for the following action:

1.  Refer the matter of entitlement to TDIU prior to February 7, 2011 to the Undersecretary for Compensation and Pension, for extraschedular consideration. 

2.  Thereafter, the RO should perform any other action necessary.  If TDIU remains denied, the RO should furnish the Veteran and his attorney a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Michael Martin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


